Citation Nr: 0404380	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  97-23 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk
INTRODUCTION

The veteran had active service from April 1979 to April 1982.  
The veteran also reported duty at Fort Drum Army Reserve from 
June 1982 to July 1983 and the Delaware Army National Guard 
from April 1984 to March 1986.  While periods of active and 
inactive duty for training have not been verified, this is 
not required as there is no contention or argument that these 
periods are involved in the onset of the disorders at issue.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Wilmington, Delaware Regional Office 
(RO).  In June 1998, a hearing was held at the RO before a 
local hearing officer.  A transcript of the hearing is of 
record.

This case was remanded by the Board in November 1999 for 
further development.  The case has been returned to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reported duty at Fort Drum Army Reserve from June 
1982 to July 1983 and the Delaware Army National Guard from 
April 1984 to March 1986.  As the records show, a Fort Drum 
medical clinic records search came up negative and the 
Delaware Army National Guard reported that the veteran's 
medical records were not available.  Thus, other than the 
service medical records on file, it appears that no 
additional records can be obtained.

The veteran's service medical records show no complaints of, 
treatment for or diagnosis of a gastrointestinal disorder or 
a psychiatric disorder during service.  On regular army 
enlistee examination of March 1979, the veteran's psyche was 
evaluated as normal and he reported no intestinal trouble.  
An April 1979 treatment record showed that the veteran 
complained of abdominal pain for about three weeks and he was 
given medication and told to return when needed.  It is not 
shown that any additional treatment was rendered.

A National Guard examination of December 1983, showed that 
the veteran was in good health and that he had no intestinal 
trouble.  His psyche was also evaluated as being normal.

The veteran reported that around 1990 he got a job at the 
Chase Company and he saw a psychiatrist and began taking 
antidepressive medications because he was having terrible 
anxiety attacks.  At a hearing in June 1998, he also reported 
he was seen in April 1979 for his stomach pain and it was an 
ongoing thing.  He reported that he had to get medication at 
least every two months and would take medication almost every 
day.  The veteran reported that he was never given a 
diagnosis, however he remembered a burning in his stomach 
like heartburn.  He reported that he was seen in 1983 at the 
VA Medical Center, Wilmington, DE for his stomach.  He also 
reported that a private medical doctor also saw him for his 
stomach.  

Multiple records dated in the 1990's are on file.  Recorded 
assessments include major depression, anxiety attacks, panic 
attacks, peptic ulcer, a virus in the lining of the stomach, 
and gastrointestinal reflux disease.  He has, over that time, 
received gastrointestinal medication.

As part of the development undertaken, VA treatment reports 
from January 1982 to October 1998 were requested.  Records 
dated from 1989 were received.  Those records were negative 
for pertinent findings until the mid-1990's.  A VA 
psychiatric examination was conducted in February 1997.  It 
was noted that there was a neuropsychiatric disorder present 
that was related to gastrointestinal pathology, that was 
related to service.  Apparently, this determination was made 
on the basis of history, without review of the claims file.  
The record does not contain a VA examination on etiology as 
would seem to be indicated under current law.  See 
38 U.S.C.A. § 5100 et seq. (West 2002).

Therefore, to assist in the development of the veteran's 
claim, appropriate VA examination(s) should be provided to 
ascertain the nature of, and etiology of any gastrointestinal 
disorder and an acquired psychiatric disorder and any 
relationship with the veteran's service.

It is noted that the record shows that there were no medical 
records found for the veteran at Baumholder, Germany and the 
VA Medical Center, Bronx, NY.

Finally, during this appeal, the Veterans Claim Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), was signed into law.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  While the new law and regulations 
have been provided to the veteran, in order to continue to 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  
Specifically compliance with a recent Court case must be 
insured.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.

2.	Thereafter, and whether or not records 
are obtained, the veteran should be 
afforded appropriate VA examination(s) 
regarding the claims for service 
connection for gastrointestinal 
disorder and an acquired psychiatric 
disorder.  The claims folder should be 
made available to the examiner(s) for 
review prior to the examination(s).  
The examination(s) must encompass a 
detailed review of the veteran's 
relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the 
examiner(s) to determine the date of 
onset and the relationship, if any, of 
gastrointestinal disorder and an 
acquired psychiatric disorder to the 
veteran's service.  The examiner(s) 
should indicate whether the veteran 
currently has a diagnosis of 
gastrointestinal disorder and an 
acquired psychiatric disorder and if 
so, is it at least as likely as not 
that the veteran's disorders are 
related to his service, to include, 
the in-service 1979 treatment for 
abdominal pain.  If any manifested 
chronic disability cannot be medically 
linked or attributed to the veteran's 
military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, 
the examiner should clearly and 
specifically so indicate in the 
examination report.  If chronic 
pathology is identified years post-
service, that too should be noted.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.  If a copy of the letter cannot 
be obtained, personnel at the VA 
medical center should certify the 
address to which the letter was sent, 
and provide information that it was 
not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




